        Case 1:21-cv-00627-KK-JHR Document 1 Filed 07/08/21 Page 1 of 11



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW MEXICO

 JESSE SILVAS, Individually and For Others Similarly        Case No. 2:21-cv-00627
 Situated,

 v.                                                         Class and Collective Action

 SPECIALIST STAFFING SOLUTIONS, INC. d/b/a
 PROGRESSIVE GLOBAL ENERGY.


                                   ORIGINAL COMPLAINT

                                             SUMMARY

       1.      Plaintiff Jesse Silvas (Silvas) brings this lawsuit to recover unpaid overtime wages and

other damages from Defendant Specialist Staffing Solutions, Inc. d/b/a Progressive Global Energy

(Progressive) under the Fair Labor Standards Act (FLSA) and the New Mexico Minimum Wage Act,

NMSA §50-4-19, et. seq. (NMMWA).

       2.      Progressive is a global recruitment company.

       3.      Silvas and the other Health, Safety, and Environmental (HSE) workers like him

regularly worked for Progressive in excess of forty (40) hours each week.

       4.      But these HSE workers never received overtime for hours worked in excess of forty

(40) hours in a single workweek.

       5.      Instead of paying overtime as required by the FLSA and NMMWA, Silvas and those

HSE workers similarly situated received a daily rate with no overtime compensation.

                                    JURISDICTION AND VENUE

       6.      This Court has original subject matter jurisdiction pursuant to 28 U.S.C. § 1331

because this action involves a federal question under the FLSA. 29 U.S.C. § 216(b).

       7.      Venue is proper in this Court because Silvas worked for Progressive in and around

Southeast New Mexico.
        Case 1:21-cv-00627-KK-JHR Document 1 Filed 07/08/21 Page 2 of 11



                                              THE PARTIES

        8.      Silvas worked for Progressive from November 2018 until December 31, 2019 as an

HSE employee in New Mexico and Texas.

        9.      Throughout his employment with Progressive, Silvas was paid a day-rate with no

overtime compensation.

        10.     Silvas was staffed by Progressive to XTO Energy.

        11.     Silvas day-rate was $560.00 per day.

        12.     Silvas’ consent to be a party plaintiff is attached as Exhibit A.

        13.     Silvas brings this action on behalf of himself and all other similarly situated workers

who were received a day-rate while working for Progressive.

        14.     While working for Progressive, these workers received a flat amount for each day

worked and did not get paid overtime for hours worked in excess of 40 hours in a workweek.

        15.     The class of similarly situated employees or putative class members sought to be

certified is defined as follows:

                All individuals who were paid a day-rate with no overtime while
                working for or on behalf of Progressive in the past 3 years 1
                (“FLSA Class Members”).

        16.     Silvas seeks conditional and final certification of this Putative Class in this collective

action under 29 U.S.C. § 216(b).

        17.     Silvas also seeks class certification under Fed. R. Civ. P. 23 of the following class under

the NMMWA:

                All individuals working in New Mexico during the past 3 years
                who were paid a day-rate with no overtime (the “New Mexico


1
 This definition excludes those workers in Texas who have opted into Mann v. Specialist Staffing Solutions,
Inc., CA No. 7:21-cv-00050, Doc. 8 (W.D.TX, June 3, 2021) and who are part of the proposed Putative Class
as defined.

                                                     2
        Case 1:21-cv-00627-KK-JHR Document 1 Filed 07/08/21 Page 3 of 11




                Class Members”) while working for or on behalf of Progressive. 2

        18.     Collectively, the FLSA Class Members and the New Mexico Class Members are

referred to as the Putative Class Members.

        19.     Progressive may be served through its registered agent, CT Corporation System, 206

S. Coronado Ave, Espanola, New Mexico 87532.

                                   COVERAGE UNDER THE FLSA

        20.     At all times hereinafter mentioned, Progressive has been an employer within the

meaning of the Section 3(d) of the FLSA, 29 U.S.C. § 203(d).

        21.     At all times hereinafter mentioned, Progressive has been part of an enterprise within

the meaning of Section 3(r) of the FLSA, 29 U.S.C. § 203(r).

        22.     At all times hereinafter mentioned, Progressive has been part of an enterprise engaged

in commerce or in the production of goods for commerce within the meaning of Section 3(s)(1) of

the FLSA, 29 U.S.C. § 203(s)(1), in that said enterprise has and has had employees engaged in

commerce or in the production of goods for commerce, or employees handling, selling, or otherwise

working on goods or materials that have been moved in or produced for commerce - such as oilfield

equipment, hand tools, computers, automobiles, and cell phones - by any person and in that said

enterprise has had and has an annual gross volume of sales made or business done of not less than

$500,000.00.

        23.     At all times hereinafter mentioned, Silvas and the Putative Class Members were

engaged in commerce or in the production of goods for commerce.

                                                 FACTS

        24.     Progressive is a global recruitment firm.


2
 This definition excludes HSE workers in New Mexico who have opted into Bone v. XTO Energy, Inc., CA.
No. 2:20-cv-00697, Doc. 1 (Dist. N.M. July 14, 2020) or who are part of the Putative Class as defined.

                                                    3
         Case 1:21-cv-00627-KK-JHR Document 1 Filed 07/08/21 Page 4 of 11



         25.    To provide its services, Progressive staffs workers like Silvas to perform work on its

clients’ job sites, including New Mexico.

         26.    Silvas was an HSE employee (also called a safe choice coordinator) for Progressive in

Texas.

         27.    Silvas worked for Progressive on multiple XTO job sites throughout southeast New

Mexico and in West Texas.

         28.    Silvas would conduct daily safety meetings, provide safety advice, make sure the

oilfield workers had on personal protective equipment, make sure the oilfield workers were maintain

safe work habits, and complete daily safety reports.

         29.    XTO is one of many operators that Progressive staffs its HSE workers.

         30.    Progressive and its clients determined the terms and conditions of Silvas and the

Putative Class Members’ employment.

         31.    Progressive and its clients supervised and controlled, set pay, determined hours, and

approved pay with respect to Silvas and the Putative Class Members.

         32.    These HSE employees were paid by Progressive on a day-rate basis and make up the

proposed Putative Class.

         33.    These workers perform the same job duties and are subject to the same or similar

illegal pay practices for similar work.

         34.    Progressive paid Silvas and the Putative Class Members a flat sum for each day worked,

regardless of the number of hours that they worked that day (or in that workweek) and failed to

provide them with overtime pay for hours that they worked in excess of 40 hours in a workweek.

         35.    For example, Silvas worked for Progressive from November of 2018 to December

2019.

         36.    During this time, Silvas was paid on a day-rate basis.

                                                   4
        Case 1:21-cv-00627-KK-JHR Document 1 Filed 07/08/21 Page 5 of 11



        37.     Silvas worked for Progressive in New Mexico and Texas.

        38.     Silvas and the Putative Class Members normally worked 12 hours a day.

        39.     Progressive never guaranteed Silvas and the Putative Class Members a salary.

        40.     Silvas and the Putative Class Members were not paid on a salary basis.

        41.     The Putative Class Members worked hours similar to Silvas.

        42.     The Putative Class Members were denied overtime by the same illegal pay practice that

resulted in Silvas being denied overtime wages.

        43.     Failing to pay Silvas and the Putative Class Members overtime violates the FLSA and

NMMWA because these workers are non-exempt.

        44.     The day-rate system violates the FLSA and NMMWA because Silvas and the Putative

Class Members did not receive any overtime pay for hours worked over 40 hours each week.

                                          FLSA VIOLATIONS

        45.     As set forth herein, Progressive has violated, and is violating, Section 7 of the FLSA,

29 U.S.C. § 207, by employing employees in an enterprise engaged in commerce or in the production

of goods for commerce within the meaning of the FLSA for workweeks longer than 40 hours without

compensating such employees for their employment in excess 40 hours per week at rates no less than

1 and ½ times the regular rates for which they were employed.

        46.     Progressive knowingly, willfully, or in reckless disregard carried out this illegal pattern

or practice of failing to pay the Putative Class Members overtime compensation.

        47.     Progressive’s failure to pay overtime compensation to Silvas and the Putative Class

Members was neither reasonable, nor was the decision not to pay overtime made in good faith.

        48.     Accordingly, Silvas and the Putative Class Members are entitled to overtime wages

under the FLSA in an amount equal to 1 and ½ times their rate of pay, plus liquidated damages,

attorney’s fees and costs.

                                                    5
        Case 1:21-cv-00627-KK-JHR Document 1 Filed 07/08/21 Page 6 of 11



                                       NMMWA VIOLATIONS

        49.     Silvas brings this claim under the NMMWA as a Rule 23 class action.

        50.     The conduct alleged violates the NMMWA (NMSA § 50-4-22).

        51.     At all relevant times, Progressive was subject to the requirements of the NMMWA.

        52.     At all relevant times, Progressive employed Silvas and each member of the New

Mexico Class as an “employee” within the meaning of the NMMWA.

        53.     The NMMWA required Progressive to pay its employees at 1 and ½ times the regular

rate of pay for hours worked in excess of 40 hours in any one week.

        54.     Silvas and each member of the New Mexico Class are entitled to overtime pay under

the NMMWA.

        55.     Progressive had a policy and practice of paying Silvas and each member of the New

Mexico Class a day rate and failing to pay these workers overtime for hours worked in excess of 40

hours per workweek.

        56.     Silvas and each member of the New Mexico Class seek unpaid overtime in amount

equal to 1 and ½ times their regular rates of pay for hours worked in excess of 40 in a workweek,

prejudgment interest, all available penalty wages, and such other legal and equitable relief as the Court

deems just and proper.

        57.     Silvas and each member of the New Mexico Class also seek recovery of attorneys’ fees,

costs, and expenses of this action, to be paid by Progressive, as provided by the NMMWA.

        58.     The improper pay practices at issue were part of a continuing course of conduct,

entitling Silvas and New Mexico Class Members to recover for all such violations, regardless of the

date they occurred.




                                                   6
        Case 1:21-cv-00627-KK-JHR Document 1 Filed 07/08/21 Page 7 of 11



                                CLASS AND COLLECTIVE ACTION ALLEGATIONS

        59.    Silvas incorporates all previous paragraphs and alleges that the illegal pay practices

Progressive imposed on Silvas were likewise imposed on the Putative Class Members.

        60.    Numerous individuals were victimized by this pattern, practice, and policy which is in

willful violation of the FLSA and NMMWA.

        61.    Numerous other individuals who worked with Silvas indicated they were paid in the

same manner, performed similar work, and were not properly compensated for all hours worked as

required by state and federal wage laws.

        62.    Based on his experiences and tenure with Progressive, Silvas is aware that Progressive’s

illegal practices were imposed on the Putative Class Members.

        63.    The Putative Class Members were all not afforded the overtime compensation when

they worked in excess of 40 hours per week.

        64.    Progressive’s failure to pay wages and overtime compensation at the rates required by

law result from generally applicable, systematic policies, and practices which are not dependent on the

personal circumstances of the Putative Class Members.

        65.    Silvas’ experiences are therefore typical of the experiences of the Putative Class

Members.

        66.    The specific job titles or precise job locations of the Putative Class Members do not

prevent collective treatment.

        67.    Silvas and the Putative Class Members all performed work in furtherance of the energy

industry.

        68.    Silvas has no interests contrary to, or in conflict with, the Putative Class Members.

        69.    Like each Putative Class Member, Silvas has an interest in obtaining the unpaid

overtime wages owed to him under state and/or federal law.

                                                  7
        Case 1:21-cv-00627-KK-JHR Document 1 Filed 07/08/21 Page 8 of 11



        70.     A class and collective action, such as the instant one, is superior to other available

means for fair and efficient adjudication of the lawsuit.

        71.     Absent this class and collective action, many Putative Class Members likely will not

obtain redress of their injuries and Progressive will reap the unjust benefits of violating the FLSA and

NMMWA.

        72.     Furthermore, even if some of the Putative Class Members could afford individual

litigation against Progressive, it would be unduly burdensome to the judicial system.

        73.     Concentrating the litigation in one forum will promote judicial economy and parity

among the claims of individual members of the classes and provide for judicial consistency.

        74.     The questions of law and fact common to each of Putative Class Members

predominate over any questions affecting solely the individual members. Among the common

questions of law and fact are:

                a.      Whether Silvas and the Putative Class Members’ FLSA and NMMWA rights

                        were violated as a result of Progressive’s day rate policy;

                b.      Whether Progressive required Silvas and the Putative Class Members to work

                        more than 40 hours during individual work weeks;

                c.      Whether Progressive’s decision to pay Silvas and the Putative Class Members

                        a day rate was made in good faith;

                d.      Whether Progressive paid Silvas and the Putative Class Members on a salary

                        basis;

                e.      Whether Progressive failed to pay Silvas and the Putative Class Members at a

                        rate of one and one-half times their regular rate of pay when they worked more

                        than 40 hours in a single workweek;

                f.      Whether Progressive’s violation of the FLSA and NMMWA was willful; and

                                                    8
        Case 1:21-cv-00627-KK-JHR Document 1 Filed 07/08/21 Page 9 of 11



                g.      Whether Progressive’s illegal pay practices were applied uniformly across the

                        nation to Silvas and all the Putative Class Members.

        75.     Silvas and the Putative Class Members sustained damages arising out of Progressive’s

illegal and uniform employment policy.

        76.     Silvas knows of no difficulty that will be encountered in the management of this

litigation that would preclude its ability to go forward as a class and collective action.

        77.     Silvas will fairly and adequately represent and protect the interests of the Putative Class

Members.

        78.     Silvas’ claims are typical of the claims of the Putative Class Members. Silvas and the

Putative Class Members sustained damages arising out of Progressive’s illegal and uniform

employment policy.

        79.     Although the issue of damages may be somewhat individual in character, there is no

detraction from the common nucleus of liability facts.

        80.     Therefore, this issue does not preclude class or collective action treatment.

                                             JURY DEMAND

        81.     Silvas demands a trial by jury.

                                            RELIEF SOUGHT

        82.     WHEREFORE, Silvas prays for judgment against Progressive as follows:

                a.      An Order designating this lawsuit as a collective action and permitting the

                        issuance of a notice pursuant to 29 U.S.C. § 216(b) to the Putative Class

                        Members with instructions to permit them to assert timely FLSA claims in this

                        action by filing individual Consents to Sue pursuant to 29 U.S.C. § 216(b);




                                                     9
Case 1:21-cv-00627-KK-JHR Document 1 Filed 07/08/21 Page 10 of 11



      b.    For an Order pursuant to Section 16(b) of the FLSA finding Progressive liable

            for unpaid back wages due to Silvas and the Putative Class Members for

            liquidated damages equal in amount to their unpaid compensation;

      c.    For an Order designating the state law class as a class action pursuant to Fed.

            R. Civ. P. 23;

      d.    For an Order appointing Silvas and his counsel as Class Representative and

            Class Counsel to represent the interests of both the federal and state law

            classes;

      e.    For an Order awarding attorneys’ fees, costs and pre- and post-judgment

            interest; and

      f.    For an Order granting such other and further relief as may be necessary and

            appropriate.




                                      10
Case 1:21-cv-00627-KK-JHR Document 1 Filed 07/08/21 Page 11 of 11



                             Respectfully submitted,

                             BRUCKNER BURCH PLLC

                             By: /s/ Rex Burch
                               Richard J. (Rex) Burch
                               Texas Bar No. 24001807
                               11 Greenway Plaza, Suite 3250
                               Houston, Texas 77046
                               713-877-8788 – Telephone
                               713-877-8065 – Facsimile
                               rburch@brucknerburch.com

                               AND

                               Michael A. Josephson
                               State Bar No. 24014780
                               Andrew W. Dunlap
                               State Bar No. 24078444
                               Richard M. Schreiber
                               State Bar No. 24056278
                               JOSEPHSON DUNLAP LLP
                               11 Greenway Plaza, Suite 3050
                               Houston, Texas 77046
                               713-352-1100 – Telephone
                               713-352-3300 – Facsimile
                               mjosephson@mybackwages.com
                               adunlap@mybackwages.com
                               rschreiber@mybackwages.com

                             ATTORNEYS IN CHARGE FOR PLAINTIFF




                               11
